                 Case 1:16-cr-00521-CM Document 81 Filed 10/02/18 Page 1 of 1


                           RotrrueN, ScuNuDER, Solowey c. SrnnN, LLP

                                                'åiiJl"Jåå,tî*
                                            'oo New York, NY 10013 '0,

FnRNxr-rN   A. Rornv¡¡.¡                                                           Tel: (212) 5?1-5500
Jnnenv ScHnuorn                                                                    Faxt (ZLZ) 5?I-5507
Ron¡nr A. Sorcwny
Dnvlo SrpnN

RecHu- Prrullo




                                                                   October 2,   20LB

Hon. Colleen               McMahon
United States District Chief Judge
Southern District                of    New York
500 Pearl Street
New    York,         Nelv    York   10007

                     Re       United States v. Dwaine Collymore
                              L6 Cr. 52L (cM)
Dear Judge             McMahon:

     David Stern and I represent Dwaj-ne Collymore in the above-
captioned case. Mr. ColJ-ymore is currently scheduled for
sentencj-ng before Your Honor on October 25, 2018. I am writing
to request that the sentencing in this matter be adjourned until
December L9, 20L8 at 11:00am. I have spoken to your deputy and
he has informed me that this is a convenient date for the court.
            f have contacted Assistant U S. Attorneys Jared Lenow                         and
Hagan        Scotten, and the government does not object to this
request.
     Please have your chambers contact my office if you have any
questions.

                                                                    Respectfully

                                                                    Jer    Sc
                                                                                   (ïtx
                                                                                eider
            AUSA     Jared     Lenow
            AUSA     Hagan Scotten
